DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/3/2021 has been entered.  Claims 1-4, 7, and 9-20 are pending in the application.  Claims 5-6 and 8 are cancelled.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 12/4/2020.

Claim Objections
Claims 1 and 14-16 are objected to because of the following informalities:  
	-Claim 1, line 2: please correct “the device” to “the medical safety device”
	-Claim 14, line 2: please correct “a non-adhesive portion of the sheath” to “the non-adhesive portion” since “a non-adhesive portion” was previously introduced in claim 1.
	-Claim 15, line 2: please correct “a portion” to “the portion”
	-Claim 16, page 4, line 5: please correct “the medical article” to “a medical article”
	-Claim 16, page 4, line 6: please correct “a medical article” to “the medical article”

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a removal mechanism” in claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For examination purposes, “a removal mechanism” in claims 1/16 is being interpreted as perforations (see Specification par. [0066]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, 9-11, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomlinson et al. (US 2017/0348477 A1).
Regarding claim 1, Tomlinson discloses a medical safety device (10) configured to engage a medical article (16), the device (10) comprising: 
a sheath (20) comprising:
a first body portion (26),
a second body portion (27), and 
a sheath perimeter (22) extending along the first body portion (26) and the second body portion (27),

an adhesive (40) extending partially along the sheath perimeter (22) such that the sheath perimeter (22) comprises an adhesive portion (41) and a non-adhesive portion (region of body adjacent adhesive portion, see par. [0021] “the adhesive zone may extend along only a portion of the length of the peripheral edge 22”), the adhesive (40) being configured to engage the first body portion (26) to the second body portion (27) so as to inhibit access to the portion of the medical article (16) (see par. [0021]); and 
a removal mechanism (28/29 – see 112f interpretation above) being at least partially located along the non-adhesive portion (region of body adjacent adhesive portion, see par. [0021] “the adhesive zone may extend along only a portion of the length of the peripheral edge 22”) of the sheath perimeter (22) and being configured to facilitate removal of at least a portion of the sheath (20) from the medical article (16) after the sheath (20) is in the closed configuration (see Fig. 3) (see par. [0024]).

Regarding claim 2, Tomlinson discloses the medical safety device of claim 1, wherein the removal mechanism (28/29) comprises one or more perforations (29) on the first body portion (26) (note: only one of “one or more perforations on…the first body portion” and “one or more perforations on…the second body portion” is required by the claim).

Regarding claim 4, Tomlinson discloses the medical safety device of claim 1, wherein the adhesive (40) is located on at least one of the first body portion (26) or the second body portion (27) (see par. [0021]).

Regarding claim 7, Tomlinson discloses the medical safety device of claim 1, wherein the non-adhesive portion (region of body adjacent adhesive portion, see par. [0021] “the adhesive zone may extend along only a portion of the length of the peripheral edge 22”) is configured to receive the medical article (16) when the sheath (20) is in the closed configuration (see Fig. 3).

Regarding claim 9, Tomlinson discloses the medical safety device of claim 1, wherein the sheath (20) further comprises an attachment portion (portion of 20 to the left of line 28 in Fig. 3) and a sealing portion (portion of 20 to the right of line 28 in Fig. 3) when the sheath (20) is in the closed configuration (see Fig. 3), and wherein the removal mechanism (28/29) extends between the attachment portion (portion of 20 to the left of line 28 in Fig. 3) and the sealing portion (portion of 20 to the right of line 28 in Fig. 3).

Regarding claim 10, Tomlinson discloses the medical safety device of claim 9, wherein the sealing portion (portion of 20 to the right of line 28 in Fig. 3) comprises the portion of the sheath (20) configured to be removed from the portion of the medical article (16).

Regarding claim 11, Tomlinson discloses the medical safety device of claim 10, wherein the attachment portion (portion of 20 to the left of line 28 in Fig. 3) is configured to remain engaged to the medical article (16) after the sealing portion (portion of 20 to the right of line 28 in Fig. 3) is removed.

Regarding claim 15, Tomlinson discloses the medical safety device of claim 1, wherein the first body portion (26) is configured to be folded over at least a portion of the medical article (16) to engage the second body portion (27) when the sheath (20) is in the closed configuration (see Fig. 3).

Regarding claim 16, Tomlinson discloses a method for using a medical safety device (10), the method comprising: 
providing a sheath (20) comprising: 
a first body portion (26),
a second body portion (27),
a sheath perimeter (22) extending along the first body portion (26) and the second body portion (27),
an adhesive (40) extending along a portion of the sheath perimeter (22) such that the sheath perimeter (22) comprises an adhesive portion (41) and a non-adhesive portion (region of body adjacent adhesive portion, see par. [0021] “the adhesive zone may extend along only a portion of the length of the peripheral edge 22”), and

enclosing at least a portion of the medical article (16) between the first body portion (26) with the second body portion (27) to inhibit access to a lumen in a medical article (16) (see par. [0021]), wherein enclosing at least the lumen comprises engaging the first body portion (26) to the second body portion (27) with the adhesive (40) (see par. [0025]); and 
removing at least a portion of the sheath (20) from the medical article (16) along the removal mechanism (28/29) of the sheath (20) to permit access to the lumen in the medical article (16) (see par. [0024]).

Regarding claim 17, Tomlinson discloses the method of claim 16, wherein the removal mechanism (28/29) comprises one or more perforations (29) on at least one of the first body portion (26) or the second body portion (27), and wherein removing at least the portion of the sheath (20) comprises tearing the one or more perforations (29) (see par. [0024]).

Regarding claim 18, Tomlinson discloses the method of claim 16, wherein the sheath (20) further comprises an attachment portion (portion of 20 to the left of line 28 in Fig. 3) and a sealing portion (portion of 20 to the right of line 28 in Fig. 3), and wherein the removal mechanism (28/29) extends between the attachment portion (portion of 

Regarding claim 19, Tomlinson discloses the method of claim 18, wherein removing at least the portion of the sheath (20) comprises removing the sealing portion (portion of 20 to the right of line 28 in Fig. 3) of the sheath (20) from the medical article (16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson et al. (US 2017/0348477 A1), as applied to claim 1 above, in view of Propp (US 2009/0192470 A1).
Regarding claim 3, Tomlinson discloses the medical safety device of claim 1, wherein the removal mechanism (28/29) comprises one or more perforations (29) on the first body portion (26).  However, Tomlinson fails to disclose that the removal portion also comprises one or more perforations on the second body portion.
Propp discloses a medical safety device (110, see Fig. 5) having one or more perforations (perforation line 30, not explicitly pointed out in Fig. 5, see for example Fig. .

Claims 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson et al. (US 2017/0348477 A1), as applied to claims 10 and 19 above, in view of Sloth et al. (US 2013/0289404 A1).
Regarding claim 12, Tomlinson discloses the medical safety device of claim 10. However, Tomlinson fails to disclose that the attachment portion comprises a second removal mechanism configured to facilitate removal of the attachment portion from the medical article after the sealing portion is removed.
Sloth discloses a medical safety device (301) having a sealing portion (rightmost portion of 305 in Fig. 3), an attachment portion (leftmost portion of 305 in Fig. 3), and a removal mechanism (any of weakening lines 333 besides the first weakening line 333 on the left of Fig. 3) extending between the sealing portion (rightmost portion of 305 in Fig. 3) and the attachment portion (leftmost portion of 305 in Fig. 3), wherein the attachment portion (leftmost portion of 305 in Fig. 3) comprises a second removal mechanism (any other of weakening lines 333 to the left of the first removal mechanism) configured to facilitate removal of the attachment portion (leftmost portion of 305 in Fig. 3) from the medical article (119) after the sealing portion (rightmost portion of 305 in Fig. 3) is removed (see par. [0073]). Therefore, it would have been obvious to 

Regarding claim 13, modified Tomlinson discloses the medical safety device of claim 12 substantially as claimed, wherein the second removal mechanism (additional perforation line 333 of Sloth added to the attachment portion of Tomlinson- see modifications of claim 12 in view of Sloth above) comprises one or more perforations (333 of Sloth) on the attachment portion (leftmost portion of 305 in Fig. 3 of Sloth).

Regarding claim 14, modified Tomlinson discloses the medical safety device of claim 12 substantially as claimed, wherein the second removal mechanism (additional perforation line 333 of Sloth added to the attachment portion of Tomlinson- see modifications of claim 12 in view of Sloth above) is at least partially located along a non-adhesive portion (305 of Sloth is non-adhesive) of the sheath (301 of Sloth).

Regarding claim 20, Tomlinson discloses the method of claim 19. However, Tomlinson fails to disclose the step of removing the attachment portion from the medical article along a second removal mechanism after removing the sealing portion.
.

Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive.
Applicant argues that Tomlinson fails to disclose a non-adhesive portion of the perimeter of the sheath and instead only discloses that the adhesive portion extends entirely around the perimeter of the sheath, citing paragraph [0021] of Tomlinson to support their argument.  However, Tomlinson paragraph [0021] states “The adhesive layer 40 is applied in a narrow adhesive zone 41 which is located adjacent to the 
Applicant also argues that Tomlinson does not disclose that the removal mechanism is located at least partially along the non-adhesive portion as claimed.  However, the recitation “at least partially along” does not require that the removal mechanism extends through the non-adhesive portion or is in direct contact with the non-adhesive portion.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783